

117 HR 4516 IH: Protecting and Restoring Our Trees by Enhancing Conservation and Treatments Act
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4516IN THE HOUSE OF REPRESENTATIVESJuly 19, 2021Mr. Garcia of California (for himself, Mr. Westerman, Mr. LaMalfa, Mr. Bentz, Mr. Obernolte, Mr. Newhouse, Mr. Johnson of South Dakota, Mr. Nunes, and Mr. Rosendale) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a categorical exclusion to expedite certain critical response actions, and for other purposes.1.Short titleThis Act may be cited as the Protecting and Restoring Our Trees by Enhancing Conservation and Treatments Act or the PROTECT Act.2.Categorical exclusion to expedite certain critical response actions(a)Categorical exclusion establishedForest management activities described in subsection (b) are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(b)Forest management activities designated for categorical exclusionThe forest management activities designated under this section for a categorical exclusion are forest management activities carried out by the Secretary concerned on National Forest System lands or public lands where the primary purpose of such activity is—(1)to address an insect or disease infestation;(2)to reduce hazardous fuel loads;(3)to protect a municipal water source;(4)to maintain, enhance, or modify critical habitat to protect such habitat from catastrophic disturbances;(5)to increase water yield;(6)to remove dead or dying trees or trees at high risk of dying;(7)to facilitate native species restoration; or(8)any combination of the purposes specified in paragraphs (1) through (7).(c)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section.(d)Acreage limitations(1)In generalExcept as provided in paragraph (2), a forest management activity covered by the categorical exclusion established under subsection (a) may not contain treatment units exceeding a total of 10,000 acres.(2)Larger areas authorizedA forest management activity covered by the categorical exclusion established under subsection (a) may contain treatment units exceeding a total of 10,000 acres but not more than a total of 30,000 acres if the forest management activity is—(A)developed through a collaborative process;(B)proposed by a resource advisory committee; or(C)covered by a community wildfire protection plan.(e)ExclusionsThe authorities provided by this Act do not apply with respect to any National Forest System lands or public lands—(1)that are included in the National Wilderness Preservation System;(2)that are located within a national or State-specific inventoried roadless area established by the Secretary of Agriculture through regulation, unless—(A)the forest management activity to be carried out under such authority is consistent with the forest plan applicable to the area; or(B)the Secretary concerned determines the activity is allowed under the applicable roadless rule governing such lands; or(3)on which timber harvesting for any purpose is prohibited by Federal statute.(f)DefinitionsIn this section:(1)Collaborative processThe term collaborative process means a process relating to the management of National Forest System lands or public lands by which a project or forest management activity is developed and implemented by the Secretary concerned through collaboration with multiple interested persons representing diverse interests.(2)Community wildfire protection planThe term community wildfire protection plan has the meaning given that term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).(3)Forest management activityThe term forest management activity means a project or activity carried out by the Secretary concerned on National Forest System lands or public lands consistent with the forest plan covering such lands.(4)Forest planThe term forest plan means—(A)a land use plan prepared by the Bureau of Land Management for public lands pursuant to section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); or(B)a land and resource management plan prepared by the Forest Service for a unit of the National Forest System pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).(5)National forest systemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).(6)Public landsThe term public lands has the meaning given that term in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702), except that the term includes Coos Bay Wagon Road Grant lands and Oregon and California Railroad Grant lands.(7)Resource advisory committeeThe term resource advisory committee has the meaning given that term in section 201 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7121).(8)Secretary concernedThe term Secretary concerned means—(A)the Secretary of Agriculture, with respect to National Forest System lands; and(B)the Secretary of the Interior, with respect to public lands.